Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alexander et al. (20190299909).
The applied reference has a common assignee and inventor(s) with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Alexander et al. discloses (claim 1) an inflatable structure with a top end cap 506, a bottom end cap 506, a bladder 501 attached to the top and bottom end caps and configured to hold pressurized fluid between the top and bottom end caps, a nozzle (paragraph [0052], “inlet/outlet hole for inflation/deflation”) configured to allow fluid to enter and exit the bladder 501, at least one loop 507 attached to one of the top and bottom end caps, and a first tether (Fig -5A,5B, “strings, straps, monofilaments, ropes, cables, or braids”) disposed within the bladder 501, coupled to the other one of the top and bottom end caps, and extending through the at least one loop 507, wherein the top end cap is capable of assuming a first position when the bladder is inflated and, when the top end cap is adjusted from the first position to a second position, the first tether is capable of maintaining the top end cap in the second position (paragraphs [0052]-[0054] “tensegrity structure”), wherein (claim 2) when a compressive load is applied to the top end cap, friction between the first tether (“strings, straps, monofilaments, ropes, cables, braids”) and the at least one loop 507 prevents the first tether from sliding through the at least one loop, and thereby maintains the top end cap in the second position, (claim 3) the bladder 501 is disposed about and attached to perimeter edges of the top and bottom end caps 506, (claim 5) the first tether is coupled to the top end cap 506, the first tether has a first end and a second end opposite of the first end, and the first and second ends of the first tether are fixed to the bottom end cap (see embodiment 520 in Fig-5B), (claim 13) (Fig-5A,5B, multiple tethers) the at least one loop includes a first pair of loops attached to the top end cap; the first tether has a first end and a second end opposite of the first end; the first and second ends of the first tether are fixed to the bottom end cap; the inflatable structure further comprises: a second pair of loops attached to the top end cap; a first loop attached to the bottom end cap; a second loop attached to the bottom end cap; and a second tether having a first end and a second end opposite of the first end; the first and second ends of the second tether are fixed to the bottom end cap; the first tether extends through the first pair of loops and the first loop; the second tether extends through the second pair of loops and the second loop; and the first and second tethers are configured to maintain the top end cap in the second position when the top end cap is adjusted from the first position to the second position by applying either one of a bending load or a shear load to the top end cap (paragraphs [0052] – [0054] “tensegrity”.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other inflatable bladder structures with or without tethers.

Allowable Subject Matter
Claims 4 and 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvements comprise (claim 4) each of the sidewalls includes a plurality of folds that reduce a stiffness of the sidewalls in an axial direction of the inflatable structure and (claim 6) the at least one loop includes a first pair of loops attached to the bottom end cap, and the first tether extends through the first pair of loops.
Claims 14-16 are allowed.  The improvement comprises (claim 14) a clamp attached to the bottom end cap and adjustable between a first position and a second position, wherein when the clamp is in the first position, the clamp allows the tether to slide through the pair of loops and thereby allows the top end cap to be repositioned relative to the bottom end cap, and when the clamp is in the second position, the clamp prevents the tether from sliding through the pair of loops and thereby maintains a position of the top end cap relative to the bottom end cap.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745  
October 6, 2022